Citation Nr: 0117198	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-15 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C. A. § 1318.



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
February 1976.  He died on June [redacted], 1999.  The appellant is 
the executrix of the veteran's estate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  
Specifically, she claims that the veteran's exposure to Agent 
Orange caused his chronic obstructive pulmonary disease and 
this long term lung illness led to his death.  In the 
alternative, she contends that, due to his four and one half 
year tour of duty in Vietnam, the veteran was 100 percent 
disabled as a result of prostate cancer, chronic obstructive 
pulmonary disease, and post-traumatic stress disorder from 
the time of his honorable discharge until his death.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required as to the issues of 
entitlement to service connection for the cause of the 
veteran's death and to DIC pursuant to the provisions of 38 
U.S.C. A. § 1318 for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

The Board further notes that the recently enacted legislation 
requires VA to provide a medical examination or obtain a 
medical opinion when such is necessary to make a decision on 
the claim.  Thus, the Board finds that it is necessary to 
have the veteran's claims folder reviewed by a VA oncology 
specialist in order to ascertain the causal relationship, if 
any, between the cause of the veteran's death and his period 
of active service.

A review of the record reflects that the veteran died at home 
in June 1999.  The Certificate of Death lists the immediate 
cause of the veteran's death as pulmonary emphysema.  No 
underlying causes of death are indicated.  It is noted that 
the case was referred to a medical examiner; however, the 
medical examiner did not sign the Certificate of Death and an 
autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 100 
percent disabling; temporomandibular articulation, limitation 
of motion with mild paresthesia of right trigeminal nerve, 
evaluated as 20 percent disabling; residuals of facial 
fracture, with deformity and disfiguring scars, evaluated as 
10 percent disabling; residuals of injury, right knee absent 
patella, evaluated as 10 percent disabling; and hypertensive 
vascular disease, evaluated as zero percent disabling.  

Review of the veteran's service records reflect that he 
served two tours of duty in the Republic of Vietnam and his 
awards and medals include the Combat Infantryman Badge (CIB).  
The veteran's service medical records show that he was 
treated for pulmonary embolus in April 1973 and reported a 
history of shortness of breath upon Medical Board examination 
in August 1975.  A January 1977 report of VA examination 
notes the veteran's complaint of occasional shortness of 
breath which was described as "more a tired feeling" than 
shortness of breath.  VA outpatient treatment records show 
that the veteran was diagnosed with chronic obstructive 
pulmonary disease, symptomatic, in February 1981.  

The most recent treatment records contained in the claims 
file are dated in January 1995.  There is no evidence to 
suggest that additional efforts to identify and obtain copies 
of treatment records, dated from January 1995 to the time of 
the veteran's death, have been accomplished.

Accordingly, the Board finds that, prior to final 
adjudication of the appellant's claim, the RO should attempt 
to locate and secure copies of treatment records which have 
not been previously obtained.  Thereafter, the veteran's 
claims file should be referred to a VA oncologist for review 
and an opinion as the cause of the his death.

With respect to the aspect of the claim involving dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318, 
such benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if his death were service 
connected, if (1) he was continuously rated totally disabled 
for 10 or more years immediately preceding death; (2) he was 
continuously rated totally disabled for five or more years 
immediately preceding death if also so rated at the date of 
discharge; (3) he would have been entitled to receive such 
compensation but for clear and unmistakable error in previous 
final RO or Board decisions; or (4) he would have been 
"hypothetically entitled to receive" total disability 
compensation at the time of his death but was not receiving 
it for some reason.  38 C.F.R. § 3.22(a); see Cole v. West, 
13 Vet. App. 268, 278-79 (1999); Marso v. West, 13 Vet. App. 
260 (1999); Wingo v. West, 11 Vet. App. 307 (1998); Carpenter 
v. Gober, 11 Vet. App. 140 (1998) (creating a new basis for 
recovery under section 1318, allowing appellant to 
demonstrate that veteran could hypothetically have been 
entitled to receive a different decision (ultimately leading 
to total disability) based on then applicable law and the 
evidence in the claims file or in VA custody prior to 
veteran's death).  In Cole, the Court held that as to a 
section 1318 hypothetically "entitled to receive" theory that 
a claimant must set forth how, based on the evidence in the 
veteran's claims file, or under VA's control, at the time of 
the veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding the veteran's death.  The 
appellant will have an opportunity to present on remand, with 
the degree of specificity required by the Court in Cole, any 
section 1318 DIC "entitled to receive" claim theory that 
she seeks to have adjudicated.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1. The appellant should be asked to 
identify any additional medical 
records pertaining to treatment 
received by the veteran from 1995 to 
June 1999, for pulmonary emphysema.  
After obtaining any necessary 
authorization or medical releases, the 
RO should attempt to obtain copies of 
the records identified by the 
appellant which have not been 
previously secured.  All records 
obtained should be added to the claims 
folder.

2. When this development is completed, 
the RO should forward the veteran's 
claims folder for review by a VA 
oncology specialist in order to 
determine the relationship, if any, 
between his pulmonary emphysema and 
his period of military service.  The 
examiner should review the contents of 
the claims file and express an opinion 
as to whether it is at least as likely 
as not that the veteran's pulmonary 
emphysema was causally related to his 
active military service.  The 
physician should provide the rationale 
for any conclusion reached and cite 
the evidence relied upon or rejected 
in forming any opinion.  If an opinion 
cannot be medically determined without 
resort to speculation or conjecture, 
this should be commented upon in the 
report.  The claims folder and a copy 
of this remand should be made 
available to the examiner.

3. The RO should send a notice to the 
appellant advising her that she needs 
to be more specific in her claim for 
DIC benefits under 38 U.S.C.A. § 1318.  
She should be asked to set forth how, 
based on the evidence in the veteran's 
claims file, or under VA's control, at 
the time of the veteran's death and 
the law then applicable, the veteran 
would have been entitled to a total 
disability rating for the 10 years 
immediately preceding his death.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Thereafter, the RO should readjudicate 
the appellant's claims of entitlement 
to service connection for the cause of 
the veteran's death and entitlement to 
DIC.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




